DETAILED ACTION
	This is the initial Office action for application 17/147,436 filed January 12, 2021, which refers to provisional application 62/964,595 filed January 22, 2020. Claims 1-10, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the apex edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no reference to an apex edge made prior to the recitation so it is unclear what apex edge is being claimed.
The term “substantially trapezoidal” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree a prior art needs to be trapezoidal to meet the requirement of “substantially”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rosemary (WO 9638096).
Regarding claim 1, Rosemary discloses a surgical drape for use in combination with imaging equipment, the surgical drape comprising: 
a main sheet (Fig. 2; a main sheet 2) including a top edge, a bottom edge, and side edges extending between the top edge and the bottom edge (Fig. 2; [Pg. 4, Lines 23-26], “Generally speaking surgical drapes have side edges lying along the operating table and the end edges across it that is to say transversely relative to the patient being operated on”);
an incise area defined in a central area of the main sheet (Fig. 2; [Pg. 11, Lines 12-16], “There is also illustrated a clearly defined operating site on the main sheet 2 by a quantity of adhesive 20 on the bottom sterile surface 5 covered by removable cover strips 21 (in this embodiment three) which extend beyond the adhesive 20”);
an opening below the incise area (Fig. 2; an extensive rectangular opening 6); and
an expandable pocket having an interior in communication with the opening (Fig. 2 & Fig. 7; a pocket 3; [Pg. 10, Lines 6-9], “Fig. 7 is a perspective view of the surgical drape with a pocket forming part of the drape being pulled apart for reception of the auxiliary bulky operation equipment”).
Regarding claim 2, Rosemary discloses the surgical drape of claim 1, wherein the opening defines a width (Fig. 2; an extensive rectangular opening 6; figure 2 shows that the opening has a width), and wherein the expandable pocket includes a top panel that joins the main sheet along a top pocket edge (Fig. 2; [Pg. 11, Lines 1-4], “The weld seams 10 and 11 are clearly shown in Fig. 2 for the connection to the rectangular opening 6 and the formation of the triangular lateral panels 9, respectively”; [Pg. 6, Lines 2-6], “the pocket is formed from folding a rectangular sheet about a longitudinal fold line to form two longitudinal panels”) and a bottom panel that joins the top panel along an apex edge (Fig. 2; an apex 8; [Pg. 6, Lines 2-6], “the pocket is formed from folding a rectangular sheet about a longitudinal fold line to form two longitudinal panels”), and wherein the apex edge is longer than the width (Fig. 1; Figure 1 shops that the width of opening 6 is less than that of the apex 8; See annotated drawing below).

    PNG
    media_image1.png
    436
    622
    media_image1.png
    Greyscale


Regarding claim 3, Rosemary discloses the surgical drape of claim 1, wherein the expandable pocket includes first attachment members positioned along the apex edge, and the main sheet includes second attachment members positioned above the top edge, and wherein the first attachment members are securable to the second attachment members to secure the expandable pocket in a collapsed position substantially adjacent the main sheet (Fig. 2; connection means 14; connection means 15; [Pg. 11, Lines 22-24], “To fold the pocket and secure the connection means 14 and 15 the apex 8 is pulled upwards and outwards so that the connection means 14 contact the connection means 15”).
Regarding claim 4, Rosemary discloses the surgical drape of claim 1, wherein the expandable pocket includes a substantially trapezoidal top panel, a substantially trapezoidal bottom panel joined to the top panel along an apex edge, and a pair of opposed substantially triangular side panels (Figs. 1 and 2; [Pg. 6, Lines 2-6], “the pocket is formed from folding a rectangular sheet about a longitudinal fold line to form two longitudinal panels and cutting away and joining the sheet together at each lateral edge to form a triangular lateral panel”; Figure 1 shows that the width of the apex is longer than that of the opening which, when unfolded, would make the panels trapezoidal).
Regarding claim 5, Rosemary discloses the surgical drape of claim 4, wherein the top panel joins the main sheet along a top pocket edge, the bottom panel joins the main sheet along a bottom pocket edge, and each side panel joins the main sheet along a respective side pocket edge, and wherein the top pocket edge, bottom pocket edge, and side pocket edges substantially coincide with a perimeter of the opening (Fig. 2; [Pg. 11, Lines 1-4], “The weld seams 10 and 11 are clearly shown in Fig. 2 for the connection to the rectangular opening 6 and the formation of the triangular lateral panels 9, respectively”).
Regarding claim 6, Rosemary discloses the surgical drape of claim 5, wherein the opening defines a width (Fig. 2; an extensive rectangular opening 6; figure 2 shows that the opening has a width) and the top panel joins the bottom panel along an apex edge (Fig. 2; an apex 8; [Pg. 6, Lines 2-6], “the pocket is formed from folding a rectangular sheet about a longitudinal fold line to form two longitudinal panels”), and wherein the apex edge is longer than the width (Fig. 1; Figure 1 shops that the width of opening 6 is less than that of the apex 8; See annotated drawing below).

    PNG
    media_image1.png
    436
    622
    media_image1.png
    Greyscale

Regarding claim 9, Rosemary discloses the surgical drape of claim 1, wherein the expandable pocket is movable between an expanded position and a collapsed position ([Pg. 5, Lines 15-18], “The advantage of a separate pocket within the drape means that the problem of excessive material is overcome in that the pocket will not extend the natural area of the drape when in the collapsed position”).
Regarding claim 10, Rosemary discloses the surgical drape of claim 1, further comprising pockets secured to the main sheet adjacent the incise area (Fig. 10; [Pg. 10, Lines 14-15], “Fig. 10 is a perspective view similar to Fig. 6 with the fluid collection pocket of Fig. 9 in use”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosemary (WO 9638096) in view of Tylka (US 2016/ 0166323).
 Regarding claim 7, Rosemary does not disclose the surgical drape of claim 5, further comprising weights positioned along the bottom pocket edge.
Tylka discloses a surgical drape with weights positioned along the bottom pocket edge (Tylka: Fig. 2; [0015], “the drape body can be equipped with several optional weights 207 near the lower edge chosen to hold the drape body 200 in a vertical configuration when a C-arm is inserted into the elongated tunnel 204”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to have added weights to the bottom pocket edge of the surgical drape of Rosemary as taught by Tylka.  A skilled artisan would have been motivated to do so because Tylka teaches weighting the bottom edge of the drape so that the drape remains vertical when a device is inserted, this keeps the inside of the drape away from possible contamination. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to surgical drapes.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosemary (WO 9638096) in view of Toure et al. (US 2018/0214228).
Regarding claim 8, Rosemary does not disclose the surgical drape of claim 5, further comprising an elastic band extending from one end of the top pocket edge to the apex edge, along the apex edge, and back to an opposite side of the top pocket edge.
Toure discloses a surgical drape with an elastic band extending from one end of the top pocket edge to the apex edge, along the apex edge, and back to an opposite side of the top pocket edge (Toure: [0038], “The pocket 38 may be surrounded by an elastic band 76”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to include an elastic band around the pocket edge of Rosemary as taught by Toure.  A skilled artisan would have been motivated to do so because Toure teaches using an elastic band to secure an imaging device to the drape. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to surgical drapes.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Masini (US 2004/0025886) discloses a surgical drape adapted for use with radiological equipment which includes an incise area, a pocket, and opening.
Zhao et al. (CN 108742688) discloses a C-arm ball protective cover which includes a pocket, an opening, and attachment members.
Kaska (US 2010/0275929) discloses a sterile radiological imaging unit drape and method of providing a sterile surface therewith which includes a pocket, an opening, and attachment means.
Tantavisut (WO 2019/143304) discloses a radiological imaging unit drape with retractable handle which includes attachment members, and an opening.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786                                                                                                                                                                                                        


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786